Case 8:19-cv-02270-PD Document 25 Filed 02/23/21 Page 1 of 2 Page ID #:939



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   JAMES WARREN SIMPSON,                    )   Case No.: 8:19-cv-02270-PD
                                              )
11                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
12         vs.                                )   ATTORNEY FEES AND
                                              )   EXPENSES PURSUANT TO 28
13   ANDREW SAUL,                             )   U.S.C. § 2412(d) AND COSTS
     Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 1920
14                                            )
                  Defendant                   )
15                                            )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $4,300.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE: February 23, 2021
23                             ___________________________________
                               THE HONORABLE PATRICIA DONAHUE
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                              -1-
Case 8:19-cv-02270-PD Document 25 Filed 02/23/21 Page 2 of 2 Page ID #:940



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Brian C. Shapiro
     _________________________
 4   Brian C. Shapiro
     Attorney for plaintiff James Warren Simpson
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
